Title: III. Marie Dumas’ Inventory of Household Furnishings, 24 June 1784
From: Dumas, Marie
To: 



24 Juin 1784

Inventaires de la Batterie de cuisine, selon que je l’ai recue de Monsieur John Thaxter, et come Son Excellence Monsieur Adams, pourra toujours voir Sur le compte du ferblantier, qui a tout Etainne la dite Batterie de cuisine Selon L’accord que l’on avoit fait avec lui, Les comptes ont Eté Livrés à Son Excellence Monsieur Adams dans L’année 1782.

12 casseroles
12 couvercles
2 rond d’une tartiere
2 tartierres
2 couvercles
1 dégoutiere profonde
1 dito platte
3 marmittes
3 couvercles
1 grande avec Son couvercles
1 placque ou l’on cuit le poisson dans Le chaudron
2 grand chaudron avec leurs deux couvercles
1 dito sans couvercle
2 Ecumoir de fer blanc
1 chocoladiere
1 cafetierre
1 Etouffoir avec deux couvercles
1 couvercle de cuivre
1 chaudron pour L’eau
2 chaines
1 grille avec un trift.
2 petites cuillieres D’Etaing
2 trepieds
3 blaakers de cuivre
1 dito de fer blanc
1 Lechefrite de cuivre
2 fers pour mettre devant Le tourne broche
1 tournebroche avec Son appareil
4 blakers peint
1 moulin a caffé
2 balance de cuivre et Le poids dito
1 rol plank et un rouleau
2 fer pour La Viande au tournebroche
1 couteau pour hacher
1 pot de fer pour les cendres.
1 sceau pour aller au marché
2 Bak de mahonny pour couvrir la table
7 cuillieres D’Etaing.

all this articles foundin good order.(Was Signed) F: Lotter

A true Copy of What is Wanting
1 greén carpet of the table
1 oval Affair for Wine Glasses
1 blue flate Dish broken
1 Wine glass of the 9 Dozen Wanting
2 Decanters of the 11 Wanting
2 Bowls of 3 Doz. en 9 Wanting
1 Saucer of 5 Doz. and 2. Wanting
3 cups of 3 Doz. and 8. Wanting
7 Saucers of 4 Doz. and 2. Wanting
1 Sugar pot of 13 Wants
1 milk pot of 6. Wants.
1 mustard pot of the 4. Wants.
1 Salt Seller of 5. Wants.
1 Koffy pot of madam Dumas.
2 Little dessert plates of 13 Wants
3 butter boats of 5 Wants
1 round Dish of 8 Wants 3/poid
2 plates of 7 Doz. and 3 Wanting amongst 3 Defect
10 Soup plates of 3 Doz. Wants.
1 Saucer to the Bowl Wants
1 Saucer of the Sugar pot Wants
2 blue cups of 10 Wants.
1 round Looking glass.

Je certifie moi marie Dumas, que ce que monsieur Lotter a mentionné ci dessus est vrai en foi de quoi je lui Signe ceci pour lui Servir pour Sa justification, Lorsquil devra rendre les Effets, quil à déclare par sa Signature avoir recu de moi.

Fait a La Haie Le 24e. Juin 1784.
(ettoit signé) marie Dumas.

